UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6317



JERRY J. ANDERSON,

                                           Petitioner - Appellant,

          versus


STEVEN GAL, Warden of FCI - Estill; UNITED
STATES OF AMERICA,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-01-3895-2-12)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry J. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jerry   J.    Anderson,    a   federal    prisoner,   appeals    the

district     court’s      order    accepting   the    recommendation    of    the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).            As the district court recognized, the

fact that Anderson’s petition could not proceed under 28 U.S.C.

§ 2255 (2000) does not necessarily render that section inadequate

so as to permit Anderson to proceed under § 2241.             See In re Vial,

115 F.3d 1192, 1194 n.5 (4th Cir. 1997).             Moreover, the decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000), upon which Anderson’s

claim   is   based,    is    not    retroactively     applicable   in    §   2241

petitions.    See San-Miguel v. Dove, 291 F.3d 257, 260-61 & n.2 (4th

Cir.), cert. denied, 537 U.S. 938 (2002).              Accordingly, we affirm

the district court’s decision.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                       - 2 -